Title: To George Washington from Henry Knox, 19 February 1794
From: Knox, Henry
To: Washington, George


          
            Sir,
            War department February 19th 1794
          
          I have the honor to submit to your consideration the copy of a letter from the
            Secretary of the Treasury enclosing a letter from Mr Habersham Collector of Savannah in
            Georgia, and an Agent for the Treasury department in that State, relatively to the
            supply of Rations there on account of the United States.
          As the number of Militia in Georgia have very far exceeded the number permitted by you
            on the 30th of May last, and as it does not appear by any
            information received to be under the contemplation of the Governor of Georgia to reduce
            them, it is hereby submitted whether a letter ought not to be written to him in the name of the President of the United States directing him to
            reduce the number to be kept up at the expence of the United States to the One hundred
            horse and One hundred foot permitted on the said 30th of May last, and that the latter
            number be retained no longer than circumstances shall render indispensible.
          That if a greater number be required the case must be stated for the consideration and
            decision of the President of the United States.
          That these directions be considered as conformable to the present state of things but
            that if an actual invasion should take place the provisions contained in the
            constitution must govern. I have the honor to be with perfect
            respect Your obedient Servant
          
            H. Knox.secy of war
          
        